April   10, 1947

Hon. B. P. MC&O                 opiaion r&ape.
                                            v-132
county Auditor
Hidalgo County                  IlO:   Can Hiblgo   catlntyleg-
Bdinburg, Taras                        ally levya general f++
                                       tax on property lxemp teQ
                                       by the provisions of
                                       Seation l-a, Article
                                       VIII, C4nstitution or
                                       Texas
Dear Sir:
            You hare requastod the opinion or this di-
partment as to whether or not the Commiaoioners* Court
of Hidalgo county is legally authorized to lery a gen-
eral fund tax against roperty in Hidalgo county which
has been preriously Qmf tted from the tax rolls by the
Hiaalgo County *laxAsaasser-colleot~r by reason of the
homesteaa exemption provision contained in Seetioa l-a,
Article VIII or the Constitution et Toxaa, (adopts& ll-
ection August 26, 19%) it bei-    your~aoatentSoa~thaf~
such exemption should not have baon perfittad iaauuch
as Hiaalgo County was granted a remirricn or Stat. ad
valorem taxea for general reveaua purposes by rirtue    of
House Bill 101, Chapter 401, A6ts.ylret Called Seaaion,
Forty-fourth Legialatun, 1935.
            Seotian l-a, Artiole TIII, of tha Constitu-
tion of Texas, ,whichwaa adepte& August 26, &&%J i8 ia
part as follows:
            “Three Thousana m3ll~ll ($3;000'00~
      or the assesnaB taxable value of all k-
      idenca homesteads as now aafimed by law
      ehall be lumpt from all taxation for a11
      State purposes; proTided that this examp-
      tion shall not be applicable to that por-
      tion of the State ad ralorem taxes leria(.
      for State purpoaos remitted
                         political 33!sT%s
                                    su
                         r4abiasion 0t State taxee,
                           oh or dueh Derioa   or re-
      mission, . .-.”    ikphasls   aaba)
Hon. B. F. McKee - Page 2   (V-138)


            Section 1, Chapter 401, Aots Forty-fourth
Is islature, First Called Session, 1935, p* 1594 is as
ibflows:
            "Section 1. That all State ad
      valorem taxea for general revenue pur-
      poses levied or to be levied on the
      property in Hidalgo County, Texas, for
      the years 1924 to 1935, both inclusive,
      inoluding the rolling stock of rail-
      roada, be and the same are hereby re-
      mitted, released, granted and aonatea
      to the inhabitants of and property in
      Biaalgo County, ana to Hiaalgo County,
      Texas."
            Chapter 401 beoame erfective October 16,
1935, or more than two years after Seotion l-a, Arti-
cle VIII of the Constitution was adopted and became ef-
fective, and hence Eidalgo County does not fall within
the classification set forth in the amendment since it
was not a county *n.owreoeivinq any remission of State
taxes. . . ."
            In a prior opinion of this Department, Opin-
ion No. O-1132, approved August 15, 1939, interpreting
Section l-a of Article VIII, it was held in part as fol-
lows:
             "From the express wording of the
      Constitution it clearly appears that a
      oounty 'or other political subdivision is
      dot to be deprived of the homestead 6x-
      emption, unless at the'time of the adop-
      tion of said Article 8, Section l-a, such
      oounty or political subaivision was re-
      oeivl,nga remission of State taxes. 7%
      have already seen that San Patricia Coun-
      ty, as such, was not receiving such a re-
      mission, We are clear in the opinion that
      80 much of that County as lies without the
      boundaries of the City of Aransas Pass
      oannot be aenierlthe homestead exemption.W
             This opinion shall not be construed as pass-
ing on the validity of Chapter 401, Acts Forty-fourthLeg-
islature, First Called Session, or any portion thereof.
Hon. B. F. McKee - Page 3   (V-138)




            Biaalgo County may not levy a gen-
     eral fund tax on property locatea therein
     which has been exempted under the home-
     stead provisions of Section l-a, Article
     VIII, Constitution of Texas, since such
     County was not receiving a remission of
     State taxes at the time of the adoption
     of the constitutional amendment.
                                 Yours very truly
                            ATTORNEY GENERAL OF TEXAS


                            BY
                                 C. K. Richards
cm/ lhhb                         Assistant


                            APPROVED APRIL 10, 1947